Citation Nr: 0121902	
Decision Date: 08/30/01    Archive Date: 09/06/01	

DOCKET NO.  96-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability, diagnosed as dysthymia with a history of major 
depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
December 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, found that 
the veteran had not submitted new and material evidence such 
as to open a previously denied claim of entitlement to 
service connection for a neuropsychiatric disability.  The 
veteran appealed this determination to the Board.  A Board 
decision dated in February 1998 found that new and material 
evidence had been submitted by the veteran and his claim was 
reopened and remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate consideration on the merits.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The evidence does not establish that an acquired 
neuropsychiatric disability was present in service or that 
the veteran's current neuropsychiatric disability is related 
to service.  


CONCLUSION OF LAW

A neuropsychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that the veteran was informed by 
the RO in June 2001 of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The information or evidence needed to grant the 
benefit sought was explained to him.  He was provided 
guidance as to what evidence was further required to assist 
in developing his claim and offered VA assistance in this 
matter.  In essence VA has satisfied its duty to notify and 
assist the veteran in this case.  38 U.S.C.A. §§ 5103, 5103A.  
In that regard, it is noted that the case has been remanded 
for additional development.  There is no showing that there 
is additional evidence that could be obtained, which would 
result in a change in the outcome.

Factual Background

On the veteran's November 1961 medical examination for 
service entrance clinical evaluation of the veteran found no 
psychiatric abnormality.  On a related contemporaneous report 
of medical history the veteran specifically denied past or 
present problems with depression or excessive worry.  He did 
respond affirmatively to having a history of nervous trouble.  
However, the veteran's neuropsychiatric history was indicated 
by a reviewing physician to be not clinically significant.  
It was noted that he had had some trouble getting along in 
school.  In February 1964 the veteran presented to a service 
department emergency room and reported that he had ingested 
pills.  He was noted to be somewhat unsteady in gait.  He was 
given syrup of ipecac with resulting vomiting.  There were no 
pills seen in his vomitus and he was released from treatment.  

The veteran's service record reflect a history of conduct, 
graded by his "marking officer" from a high of 4.3 in April 
1962 to a low of 1.5, in January 1963 and thereafter 
nonlinear conduct grades between 1.9 and 4.5.  The gradings 
were not otherwise explained.  The veteran was also convicted 
by courts-martial between July 1962 and May 1964 on four 
occasions primarily for unauthorized absences to include 
absences without leave.  

On the veteran's October 1964 medical examination for service 
separation based on unsuitability, no psychiatric abnormality 
was found on clinical evaluation of the veteran.  

On his initial VA Application for Compensation and Pension, 
received in November 1967, the veteran claimed service 
connection for a nervous disorder and reported treatment, 
consisting of psychoanalysis, by physicians at a service 
department hospital in San Diego in October 1964.  The 
veteran also reported being treated subsequent to service for 
his claimed nervous condition by private and VA physicians 
beginning in January 1967.  Although specifically requested 
to be listed, the veteran reported no preservice treatment on 
this form.  

VA clinical records show the veteran was transferred to a VA 
Hospital in Downey, Illinois, in November 1967 subsequent to 
being committed to a private medical facility earlier that 
month.  A VA notice of commitment reports that the "Court 
Commissioned Diagnosis" was schizophrenic reaction, chronic 
undifferentiated.  History obtained during this 
hospitalization included a report of a prior admittance to 
Mercyville Hospital for three months in January 1967 because 
of drinking and threatening assault against his wife.  He 
reportedly had one course of electric shock treatment while 
there.  It was noted that the veteran's birth and early 
development were without unusual incident.  However, when the 
veteran was 10 years of age, his father died and he 
subsequently began to act with hostility in school.  He was 
removed from several schools and reportedly never did well 
thereafter, running away with a motorcycle at the age of 13 
and later stealing and wrecking an automobile driven by a 
friend.  A VA physician stated that apparently the veteran 
"has been functioning as a psychopath since his father died, 
acting out the resentment and hostility which he holds for 
his mother and older brothers."  It was noted that the 
veteran spent three years in the Marines and that no 
difficulty in the Marines was divulged.  Following 
examination and a staff conference, personality pattern 
disturbance other, with passive-aggressive and antisocial 
tendencies aggravated by alcoholism was diagnosed.  External 
precipitating stress was indicated to be marital discord with 
a predisposition resulting from a loss of father at an early 
age with rejection by his mother.  No earlier hospitalization 
was noted.

The veteran was transferred in January 1968 to a VA medical 
facility in Danville, Illinois.  It was noted that during 
this hospitalization the veteran was on an open ward and 
provided diagnostic evaluation, which appeared to 
characterize him as a personality disorder with antisocial 
reaction.  There was no evidence of psychosis, and VA staff 
physicians felt that lacking a serious psychological 
pathology the veteran should be discharged and that any 
future rehabilitation should be undertaken in a corrective 
institution.  It was opined that the veteran would have 
future trouble but that a mental hospital was not the place, 
at this time for his problems.  Sociopathic personality 
disorder and antisocial reaction were the diagnoses at 
discharge.  

In a letter to his congressman in August 1991 the veteran 
stated that when he was in the Marine Corps they sent him to 
the brig instead off to a psychiatrist, "which I needed."  He 
added within a short period of time after his discharge he 
ended up in Cook County Mental Hospital in Chicago, and 
thereafter in Hines and Downey, Illinois, VA Medical 
facilities starting in 1966.  He reported that he was 
diagnosed as schizophrenic, had severe depression with 
suicidal tendencies and received shock treatment at 
Mercyville Hospital in Aurora, Illinois.  He stated that he 
was fine for many years thereafter, but that in 1984 the 
depression started up again and that he is now taking 
medication for that condition.  

On file are copies of records maintained by the Chicago 
Public Schools and Juvenile Justice and Child Protection 
Department of Cook County showing the veteran's enrollment in 
school, his attendance record and his grades.  The veteran 
received a high school diploma in February 1960.  Juvenile 
court records reflect problems with truancy in 1959 and early 
1960.  

Private clinical records received in 1995 show that Emily 
Franck Hoon, Ph.D. psychologically evaluated the veteran in 
December 1989, for disability benefits through the Social 
Security Administration.  She reported as history that the 
veteran's mental problem date back to 1965 when he was 
discharged from the Marines and that in 1966 he was 
hospitalized for depression followed by a diagnosis of acute 
schizophrenic reaction in 1967.  The veteran complained of 
recent and remote memory problems saying he could not recall 
events from his childhood or dates of important life events.  
Following evaluation, severe recurrent major depression 
without psychotic features was diagnosed.  

In a letter dated in 1995, Dr. Hoon reported that she has 
been providing the veteran therapy on a regular basis since 
1990 and during that time she has come to know him very well.  
She noted that he has been struggling with major depression 
for many years and that he has estimated that it dated back 
to his time in the Marine Corps when he had trouble 
controlling anger, abusing alcohol, and was very depressed.  
She also noted that the veteran's educational records 
suggested that he had mental problems which may have predated 
his military service and had their onset in September 1955 
when his father died.  She then related a number of incidents 
in the veteran's adolescence, which she indicated "were 
filled with angry, acting-out behavior that could have been a 
mask for depression."  She stated that the veteran was seen 
once by a psychiatrist in 1956 but was uncooperative and 
refused to return.  She noted that the veteran's marital 
problems while in the Marine Corps and a claimed refusal by 
the Marine Corps to grant him emergency leave resulted in his 
acting out, drinking and being AWOL.  She opined that there 
is sufficient evidence he should have received psychotherapy 
in service, but that no treatment was offered to him.  She 
stated that since she has known the veteran he has 
continually suffered from major depression.  In summary she 
stated that the veteran is honest to a fault and has been 
depressed most of his life starting with the death of his 
father in 1955.  

In April 1995 the veteran was hospitalized by a VA medical 
center for depression and suicidal thoughts.  The veteran 
indicated that he has had emotional problems for the last 20 
years.  During that period he was reportedly hospitalized 
three times for depression, one time after a suicidal attempt 
by drug overdose.  The veteran admitted to suicidal thoughts 
but denied intentions.  He spontaneously stated "you say 
something for effect but don't mean it.  I would not kill 
myself."  The veteran was evaluated and treated with 
medication to include Valium and Prozac.  He was discharged 
to home in early May 1995.  Dysthymia was the Axis I 
diagnosis at discharge.  

In a letter to the veteran dated in November 1995, a VA 
mental health physician stated that during the time he has 
known the veteran he has seen no symptom suggestive of 
schizophrenia.  He added that it was within the realm of 
possibilities that he had an episode of illness in the past, 
which would have been diagnosed as acute schizophrenia, but 
that that was essentially a nonchronic form of schizophrenia, 
which left no residuals.  He further noted that during the 
time he has treated the veteran he has suffered from a severe 
treatment resistant major depression dating back to 1955 with 
an exacerbation into a "major emotional problem" by events in 
service that have persisted since.  These events were 
identified as a "Dear John" letter and apparently unnecessary 
heavy-handed management of the veteran's situation by the 
Marine Corps.  

In a letter dated in December 1995, Dr. Hoon noted that she 
had in earlier progress note and correspondence stated that 
the veteran's depression began in 1965 as opposed to 
September 1955.  She explained that all earlier estimates of 
the beginning of his illness was based on his self-report 
which was influenced by his having never been diagnosed by a 
professional as having depression until 1965.  She said that 
during therapy it did not matter when he first experienced 
depression.  However, following a review of the veteran's 
records, to include all school, arrest, military and medical 
records it became apparent to her that his behavior 
dramatically deteriorated following the death of his father 
in September 1955.  She reiterated the veteran's problems in 
the Marine Corps and his alleged treatment therein and lack 
of psychotherapy.  She concluded by stating that she hoped 
her letter clarified any confusion about the beginning of the 
veteran's emotional problems and the aggravation of his 
condition in the Marine Corps.  

On VA mental disorder examination in April 1996, the veteran 
admitted to extensive abuse of alcohol and drugs including 
marijuana, cocaine and angel dust, but said he has not had 
any drugs in quite some time.  He said as a teenager he was 
arrested three times for car theft.  The veteran also said 
that while in service he received a "Dear John" letter.  He 
was not allowed to leave which he claims has contributed to 
his depression.  Following mental status examination, major 
depression was diagnosed.  

The veteran was hospitalized in July 1996 at a VA medical 
center with a complaint that he felt suicidal.  He reportedly 
tried to overdose on Valium and Benadryl after an argument 
with his son concerning finances and poker playing.  It was 
noted that the veteran had a history of depression and 
borderline personality disorder and was being followed in the 
VA mental health clinic for five years.  Psychiatric history 
obtained on this hospitalization included onset of depression 
in 1955 related to the death of his father, suicidal attempts 
in 1957, and 1961, and depression in 1967 with treatment with 
electroconvulsive therapy.  The veteran was discharged, no 
longer suicidal, with a diagnosis of depression disorder.  

Copies of clinical records of the veteran's hospitalization 
at the Mercyville Hospital in 1967 and records from the 
Circuit Court clerk of Cook County related to his Court-
ordered admission were received in 1998.  The clinical 
records show that the veteran, prior to admission, had been 
in psychiatric treatment for about a year and during that 
time saw his psychiatrist about four times.  He complained of 
having a drinking problems and difficulties with gambling.  
He related that he didn't like school as a child and engaged 
in much truancy.  He talked of steeling automobiles when he 
was around 13 years old, as he liked driving.  He reported 
that he was picked up by the police because of an automobile 
accident, driving without a license and placed in a boy's 
home for about a year prior to entering high school.  He 
reported going into service after marrying fairly young.  He 
said his wife divorced him after he went overseas, and in 
revenge his behavior began to deteriorate to the point that 
he had five court-martials because of drinking problems and a 
failure to show to his place of duty.  

He said he didn't get over his divorce by his first wife and 
when he came back from the Navy, after an honorable 
discharge, he engaged in drinking and gambling.  Following a 
mental status examination on admission, passive-aggressive 
personality, aggressive type, manifested by a persistent 
reaction to frustration with anger and destructive behavior, 
manifested by gambling and a pattern of behavior which is 
characterized by extraordinary amounts of resentment, born 
out of not having met his dependency needs, was diagnosed.  
During this hospitalization the veteran was provided 
electroshock therapy following psychological testing 
suggestive of a diagnosis of an acute psychotic reaction 
probably a schizophrenic paranoid type.  He was discharged in 
February 1967 in a slightly improved condition with a guarded 
prognosis.  He was rehospitalized at Mercyville in March 1967 
with complaints of "drinking a lot and driving recklessly."  
The veteran reported that he was in the Marine Corps for 
three years and that during his career he had five court-
martials for excessive drinking and repeated absences without 
leave.  Speaking about this history he stated that he had all 
the records of his court-martials at home, "it's not 
something you brag about, but it was an interesting 
experience and I kept them around."  He related being 
separated from his wife as a result of going overseas while 
in service and being sued for divorce.  He felt that he and 
his wife were good companions and that they had many things 
in common, and said he was very upset by this divorce.  He 
said he intended to contest the divorce but under the 
pressure of his military difficulties he decided to give her 
the divorce uncontested while he was still overseas.  
Sociopathic personality disturbance with alcoholism was the 
diagnosis following a mental status examination at admission.  
During this hospitalization the veteran received 10 electric 
shock treatments and showed a marked degree of improvement.  
Social history obtained from the veteran's spouse during this 
hospitalization noted the veteran's childhood difficulties to 
include being sent to a reform school and entering into the 
Marine Corps at age 17.  It was noted that two months after 
he enlisted he married his first wife and one year later was 
assigned overseas.  He reportedly was overseas three weeks 
when his wife wrote that she was getting a divorce.  After 
she filed for divorce the veteran began drinking heavy and 
went AWOL.  The veteran's second wife also reported that the 
veteran became very angry because his commanding officer 
refused permission for him to return to the United States in 
an attempt to save his marriage.  

In a letter dated in April 1998 a VA physician reported that 
the veteran had been under his care for a number of years at 
the Mental Health Clinic of the VA Medical Center in 
Gainesville, Florida, for long-term depression.  He stated 
that from his understanding from the veteran's history his 
emotional difficulties began while he was in the military and 
that he was currently depressed from before the time of 
discharge.  

On a VA mental disorders examination in June 1998 the veteran 
reported that he has had feelings of depression since 1955 
when his father died.  He said that since that time he has 
been continuously depressed.  He related his history of 
marital problems and difficulties in service as well as his 
history of post service hospitalization.  Following a mental 
status examination dysthymic disorder with history of major 
depressive disorder was diagnosed.  

On a VA mental disorder examination in October 1998 the 
veteran related a history of depression since the death of 
his father in September 1955.  He described a deteriorating 
academic performance thereafter and problems involving the 
law as well as problems in service related to his divorce.  
He reported that he requested psychiatric care in service and 
was denied leave.  He related his history of psychiatric care 
as well as his social history noting he last worked in 1994 
and currently receives Social Security disability.  The 
veteran's examiner concluded following mental status 
examination that the veteran's psychiatric symptoms as 
reported by the veteran were consistent with dysthymia and a 
history of recurrent major depression.  He noted that the 
veteran reported the onset of depression in 1955 but that no 
evidence existed in the records that a professional diagnosed 
a depressive disorder at that time.  The examiner added that 
while the veteran's psychiatric disorder may have preexisted 
service, the veteran's report of treatment in the military 
(denial of psychiatric care and leave) may have aggravated 
his condition.  The examiner observed that a history of 
dysthymia and depression is well documented in the record and 
has impaired the veteran's social and occupational function.  
Dysthymia disorder, history of major depressive disorder was 
diagnosed.  

In a letter dated in November 1998, Dr. Hoon expressed 
surprise that the veteran had not been granted service 
connection for a psychiatric disorder by the RO.  She noted 
the veteran's history to include the death of his father and 
problems as a child with school and the law.  She stated that 
the veteran probably needed psychiatric help, not reform 
school.  She noted his performance in the Marine Corps and 
his problems with alcohol and his deteriorating career.  She 
stated that if his Marine superiors had recognized the change 
in behavior and referred him for psychiatric care he would 
not have needed to self-medicate with alcohol.  She noted 
that he was repeatedly court-martialed for his acting-out 
behavior and that "this undoubtedly aggravated his 
condition."  She stated that it is ironic that if the veteran 
had received treatment while in the Marines, records would 
exist of his diagnosis, which would help him receive the 
benefits he sorely needs at present.  She added that it is 
also possible that if he had received appropriate treatment 
his career would have gotten better and he would have had 
fewer recurrences of his depression and less need for 
disability benefits.  She opined that the veteran became 
depressed following the death of his father in 1955, his 1957 
and 1960 suicide attempts were due to depression, and the 
news in 1964 of his wife desiring a divorce triggered a 
recurrence of depression.  She further opined that his court-
martials exacerbated his emotional distress and worsened his 
condition.  

Analysis

The veteran contends that his current psychiatric disability, 
dysthymia with a history of major depression, had its onset 
following his father's death in 1955 as evidenced by his 
difficulties as an adolescent.  He asserts that his 
depression became aggravated by events in military service to 
include his inability to obtain, while assigned overseas, 
adequate support from his superiors in connection with his 
pending divorce.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection connotes many factors, but basically it means that 
the facts as shown by evidence establishes that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303.  

In light of the veteran's contentions, the Board finds that 
the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
are also for consideration in this case.  When a condition 
has been found to have preexisted service, the preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2000).  

Pertinent legal criteria also provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  

In this case the veteran's service medical records do not 
show a psychiatric disorder at the time of his November 1961 
medical examination for service entrance.  Thus, the 
presumption of soundness at entrance applies.  While the 
veteran related at service entrance a past history of nervous 
trouble, he specifically denied any history of depression.  
It was indicated only that he had not gotten along with 
others in school.  Furthermore, a reviewing physician at that 
time determined that the veteran had no clinically 
significant neuropsychiatric history.  There are no clinical 
complaints and/or findings of any psychiatric disorder during 
the veteran's service and a psychiatric disorder was not 
found on clinical evaluation of the veteran at service 
discharge in October 1964.  Indeed, the first clinically 
documented psychiatric disorder consisting of an acute 
schizophrenic reaction was identified in February 1967.  
While the clinical record related to the veteran's February 
1967 hospitalization for this disorder indicates that the 
veteran received psychiatric treatment by a psychiatrist 
approximately one year earlier, this is nevertheless several 
years subsequent to the veteran's service and thus too remote 
in time to relate to service.  

Depression was not psychiatrically diagnosed by a medical 
professional on any contemporaneous examination until the 
late 1980's/early 1990's.  In deed documented psychiatric 
evaluation of the veteran prior to that time and much closer 
in time to service made no reference to complaints or 
findings of depression and attributed the veteran's emotional 
problems to a personality disorder with anti-social 
tendencies.  The veteran's treating clinical psychologist, 
Dr. Hoon, has dated the onset of this disorder to 1955 based 
on a review of the veteran's documented history during his 
adolescence and his self-report related to feeling depressed 
following his father's death in September 1955.  

She has strongly maintained that his depression, which was 
evident following his father's death although not diagnosed 
at that time, was furthermore aggravated by his military 
service.  She points to his history in service of multiple 
court-martials, which she attributes to his acting out 
following his divorce.  Records of his court-martial, 
however, as well as other service administrative and service 
clinical data contemporaneous with his service are negative 
for any suggestions that a psychiatric disorder was suggested 
in or implicated in any acts for which he was court-
martialed.  

Resolution of this case essentially rests on weighing the 
opinion of Dr. Hoon against the contemporaneous clinical 
evidence and the diagnostic conclusions rendered by a VA 
physician on examination of the veteran in October 1998.  As 
noted, the contemporaneous medical record does not show 
evidence of a psychiatric disorder prior to service or during 
service, or for that matter several years thereafter.  The 
veteran's VA physician in October 1998 stated he found no 
evidence of a diagnosis of depression prior to service by a 
medical professional.  While the VA examiner stated that 
events in military service might have aggravated a depressive 
disorder, if indeed one did exist, this assumes the veteran's 
self-report of events in service and in his reactions thereto 
are accurate.  However there is no evidence other than the 
veteran's assertions, that the veteran was denied leave in 
service in connection with his marital difficulties.  
Although it would appear reasonable to have done so, the 
veteran when hospitalized in 1967, several years after 
service for purposes of psychiatric evaluation made no 
mention of depression in relation to events prior to or in 
service or difficulties stemming from the death of his father 
or his divorce while in the military.  Even conceding, for 
argument sake, that the veteran experienced an episode of 
depression in service related to his marital problems, the 
opinion of Dr. Hoon that the veteran's current dysthymia 
disorder and/or major depression disorder had its onset prior 
to service and was aggravated therein is premised on facts 
alleged by the veteran which have not been corroborated in 
any way by the contemporaneous record.  Thus, the probative 
value of her opinion, which relies heavily on the veteran's 
distant memory of events and his responses thereto, prior to 
service and in service, is diminished.  In essence it would 
not be reasonable for the Board to conclude as maintained by 
the veteran and Dr. Hoon that his current psychiatric 
disorder was manifested prior to service and was aggravated 
in service absent some contemporaneous corroborative 
evidence.  Such evidence is not on file.  

Further, to the extent a personality disorder is at issue, 
this is not a disease or injury for which compensation is 
paid.  See 38 C.F.R. § 3.303.  Thus, to the extent that a 
personality disorder existed in service or thereafter, this 
is not subject to service connection.  Id.

Accordingly, we find by preponderance of the evidence that 
service connection for a neuropsychiatric disorder is 
unwarranted.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  



ORDER

Service connection for a neuropsychiatric disability 
diagnosed as dysthymia with history of major depression is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

